Citation Nr: 0711913	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a widow of the veteran who served on active 
duty from August 1965 to May 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied 
entitlement to service connection for the cause of the 
veteran's death.

On her June 2003 VA Form 21-534, the appellant raised claims 
seeking accrued benefits for diabetes mellitus as secondary 
to herbicide exposure and Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  Such 
matters are not before the Board and are referred to the RO 
for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There appears to be conflicting medical evidence as to 
whether the veteran had Type I or Type II diabetes.  In April 
2004 correspondence, Dr. N. I. (a VA physician) indicated 
that the veteran had insulin dependent diabetes mellitus 
(IDDM) due to a complication of the pituitary tumor and 
excessive growth hormone which showed acromegaly.  
Subsequently, in June and August 2004 correspondence, Dr. D. 
B. and Dr. C. K. (the veteran's treating physicians), 
indicated that the veteran had Type II diabetes.  It appears 
that in response Dr. N. I. indicated IDDM was not Type II 
diabetes (see August 2004 note).  Other treatment records 
associated with the claims file included the diagnoses of 
diabetes and insulin-dependent diabetes.  This matter needs 
clarification because the veteran's DD Form 214 shows that 
the veteran served one year in Vietnam.  Therefore, it is 
presumed that he was exposed to Agent Orange while in 
Vietnam.  As diabetes mellitus, Type II is a presumptive 
service connected disease which is associated with Agent 
Orange exposure and the veteran had a pending claim before he 
passed away; the claims file should be referred to a medical 
specialist to determine whether the veteran had Type I or 
Type II diabetes.  If the veteran had Type II diabetes 
mellitus, the specialist should opine whether it caused or 
contributed to cause the veteran's death.  The specialist 
should be notified that the veteran's death certificate 
showed that the immediate cause of death were acute 
myocardial infarction, coronary artery disease, and 
hypertension.  Other significant conditions contributing to 
death but not related to the cause given was acromegaly, 
IDDM, knee degenerative joint disease, and Parkinson's.  

Pertinent medical records remain outstanding.  In June 2004 
and August 2004 correspondence, Dr. C. K. and D. B. indicated 
that the veteran had diabetes mellitus, Type II; however 
treatment notes that specifically included this diagnosis 
have not been associated with the claims file.  Also terminal 
hospital records from Memorial Hospital have not been 
associated with the claims file.  As such records may have 
some bearing on the veteran's claim, they should be secured.

It appears that the veteran was awarded Social Security 
Administration (SSA) disability benefits, however complete 
medical records considered in conjunction with that award 
have not been secured for the record.  Such records may 
contain information pertinent to the veteran's claims, and VA 
is obliged to obtain them.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date. 



Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be asked to 
identify all sources of treatment the 
veteran received for the conditions that 
caused or contributed to his death 
(listed on his death certificate) 
specifically including any treatment 
relating to his diabetes mellitus from 
his discharge from service until he died.  
The RO should obtain copies of complete 
treatment records (those not already in 
the claims folder) from all identified 
sources, specifically including any 
treatment records from Dr. D. B. and Dr. 
C. K., as well as terminal records from 
Memorial Hospital.  

3.  The RO should obtain from SSA 
complete copies of the medical records 
(those not already in the claims folder) 
considered in conjunction with the 
veteran's award of SSA disability 
benefits. 
      
4.  The claims file should be forwarded 
to an appropriate medical specialist 
for an opinion to clarify whether the 
veteran had Type I or Type II diabetes 
mellitus.  If it is determined that the 
veteran had Type II diabetes, then the 
physician should opine whether the 
veteran's Type II diabetes mellitus 
caused or contributed to cause the 
veteran's death.  In addressing this 
question, the physician should be 
informed that the veteran's immediate 
cause of death was acute myocardial 
infarction, coronary artery disease, 
and hypertension and other significant 
conditions contributing to death but 
not related to the cause given was 
acromegaly, IDDM, knee degenerative 
joint disease, and Parkinson's.  In 
determining whether Type II diabetes 
mellitus contributed to the veteran's 
death, the physician should be informed 
that it must contribute substantially 
or materially; that it combined to 
cause death; or that it aided or lent 
assistance to the production of death.  
The physician should be informed that 
it is not sufficient to show that it 
casually shared in producing death, but 
rather it must be shown that there was 
a causal connection.  The reviewing 
physician should explain the rationale 
for all opinions given.   

5.  The RO/AMC should readjudicate this 
claim and verify that the requested 
development has been accomplished in a 
manner that is consistent with this 
Remand, and if the benefits sought on 
appeal remain denied, the appellant 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



